 1 JINA L. CHOI (N.Y. Bar No. 2699718)
   C. DABNEY O’RIORDAN (Cal. Bar No. 205158)
 2 ERIN E. SCHNEIDER (Cal. Bar No. 216114)
    schneidere@sec.gov
 3 JEREMY E. PENDREY (Cal. Bar No. 187075)
    pendreyj@sec.gov
 4 E. BARRETT ATWOOD (Cal. Bar No. 291181)
    atwoode@sec.gov
 5 ANDREW J. HEFTY (Cal. Bar No. 220450)
    heftya@sec.gov
 6 SECURITIES AND EXCHANGE COMMISSION
   44 Montgomery Street, Suite 2800
 7 San Francisco, CA 94104
   T: (415) 705-2500
 8 F: (415) 705-2501

 9 ERIC M. BROOKS (Cal. Bar No. 209153)
    brookse@sec.gov
10 SECURITIES AND EXCHANGE COMMISSION
   33 Arch Street, 23rd Floor
11 Boston, MA 02110-1424
   (617) 573-8900
12

13                               UNITED STATES DISTRICT COURT
14                              NORTHERN DISTRICT OF CALIFORNIA
15                                    SAN FRANCISCO DIVISION
16

17 SECURITIES AND EXCHANGE COMMISSION,                       Case No. 3:18-cv-05080-JST
18                 Plaintiff,
19          vs.                                              [PROPOSED] JUDGMENT AS
                                                             TO DEFENDANT MICHAEL B.
20 MICHAEL B. ROTHENBERG, and                                ROTHENBERG
   ROTHENBERG VENTURES LLC (f/k/a
21 FRONTIER TECHNOLOGY VENTURE CAPITAL
   LLC and ROTHENBERG VENTURES
22 MANAGEMENT COMPANY, LLC),

23                 Defendants.
24

25

26          The Securities and Exchange Commission, having filed a Complaint, and Defendant Michael B.
27 Rothenberg, having entered a general appearance; consented to the Court’s jurisdiction over Defendant

28 and the subject matter of this action; consented to entry of this Judgment As to Defendant Michael B.


     JUDGMENT AS TO DEF. ROTHENBERG
     SEC V. ROTHENBERG, ET AL.
                                                     1
 1   Rothenberg (“Judgment”) without admitting or denying the allegations of the Complaint (except as to

 2   jurisdiction and except as otherwise provided herein in paragraph IV.); waived findings of fact and

 3   conclusions of law; and waived any right to appeal from this Judgment:

 4                                                         I.

 5           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is permanently

 6   restrained and enjoined from violating Sections 206(1) or 206(2) of the Investment Advisers Act of 1940

 7   (“Advisers Act”), 15 U.S.C. § 80b-6(1), (2), by directly or indirectly, while acting as an investment

 8   adviser or associated person of an investment adviser, using the mails or any means or instrumentality of

 9   interstate commerce:

10           (1)     employing any device, scheme, or artifice to defraud any client or prospective client; or

11           (2)     engaging in any transaction, practice, or course of business which operates as a fraud or

12                   deceit upon any client or prospective client.

13           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal Rule

14   of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual notice

15   of this Judgment by personal service or otherwise: (a) Defendant’s officers, agents, servants, employees,

16   and attorneys; and (b) other persons in active concert or participation with Defendant or with anyone

17   described in (a).

18                                                        II.

19           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is permanently

20   restrained and enjoined from violating Section 206(4) of the Advisers Act, 15 U.S.C. § 80b-6(4), and

21   Rule 206(4)-8 thereunder, 17 C.F.R. § 275.206(4)-8, by directly or indirectly, while acting as an

22   investment adviser to any pooled investment vehicle, using the mails or any means or instrumentalities

23   of interstate commerce to employ any device, scheme, or artifice to defraud any client or prospective

24   client, to make any untrue statement of a material fact or to omit to state a material fact necessary to

25   make the statements made, in light of the circumstances under which they were made, not misleading, to

26   any investor or prospective investor in the pooled investment vehicle, or otherwise to engage in any act,

27   practice, or course of business that is fraudulent, deceptive, or manipulative with respect to any investor

28   or prospective investor in the pooled investment vehicle.


     JUDGMENT AS TO DEF. ROTHENBERG
     SEC V. ROTHENBERG, ET AL
                                                      2
 1           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal Rule

 2   of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual notice

 3   of this Judgment by personal service or otherwise: (a) Defendant’s officers, agents, servants, employees,

 4   and attorneys; and (b) other persons in active concert or participation with Defendant or with anyone

 5   described in (a).

 6                                                        III.

 7           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay

 8   disgorgement of ill-gotten gains, prejudgment interest thereon, and a civil penalty pursuant to Section

 9   209(e)(2)(C) of the Advisers Act, 15 U.S.C. § 80b-9(e)(2)(C). The Court shall determine the amounts of

10   the disgorgement and civil penalty upon motion of the Commission. Prejudgment interest shall be

11   calculated from April 1, 2015, based on the rate of interest used by the Internal Revenue Service for the

12   underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2). In connection with the

13   Commission’s motion for disgorgement and civil penalties, and at any hearing held on such a motion: (a)

14   Defendant is precluded from arguing that he did not violate the federal securities laws as alleged in the

15   Complaint; (b) Defendant may not challenge the validity of the Consent or this Judgment; (c) solely for

16   the purposes of such motion, the allegations of the Complaint shall be accepted as and deemed true by

17   the Court; and (d) the Court may determine the issues raised in the motion on the basis of affidavits,

18   declarations, excerpts of sworn deposition or investigative testimony, and documentary evidence,

19   without regard to the standards for summary judgment contained in Rule 56(c) of the Federal Rules of

20   Civil Procedure. In connection with the Commission’s motion for disgorgement and civil penalties, the

21   parties may take discovery, including discovery from appropriate non-parties.

22                                                        IV.

23           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

24   exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the allegations

25   in the complaint are true and admitted by Defendant, and further, any debt for disgorgement,

26   prejudgment interest, civil penalty or other amounts due by Defendant under this Judgment or any other

27   judgment, order, consent order, decree or settlement agreement entered in connection with this

28   proceeding, is a debt for the violation by Defendant of the federal securities laws or any regulation or


     JUDGMENT AS TO DEF. ROTHENBERG
     SEC V. ROTHENBERG, ET AL
                                                      3
 1   order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C.

 2   §523(a)(19).

 3                                                         V.

 4          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

 5   jurisdiction of this matter, including among other purposes, for the purpose of enforcing the terms of this

 6   Judgment.

 7                                                         VI.

 8          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

 9   Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.

10

11   IT IS SO ORDERED.

12
                                                                 ISTRIC
                                                            TES D      TC
13
                                                          TA




                                                                                    O
                                                     S




                                                                                     U
                                                   ED




14




                                                                                      RT
                                                                                DERED
                                               UNIT




15                                                                O OR
                                                          IT IS S



                                                                                            R NIA
16   Dated: October 17, 2018

                                                                        S. T  i ga r
                                                NO




17                                                   United States District Judge
                                                                            n
                                                             J u d ge J o                   FO
                                                 RT




18
                                                                                        LI

                                                        ER
                                                    H




                                                                                    A


19
                                                             N                          C
                                                                               F
                                                                 D IS T IC T O
20                                                                     R
21

22

23

24

25

26

27

28


     JUDGMENT AS TO DEF. ROTHENBERG
     SEC V. ROTHENBERG, ET AL
                                                      4
 1    Approved as to form:

2
      .r-.
 3
      N[arc .1. Fagel
      GTBSON, DUNN & CRUTCI-IER
      555 Mission Street, Suite 3000
 5    San Francisco, CA 94105
      Attorney for Defendant
6     Michael B. Rothenberg
 7

 8
9     Submitted hy:
10

11
   E. Barrett Atwood'
12 SECURITIES AN.D :EXCHANGE COMMISSION
   44 Montgomery StreeC, Suite 2.800
13 San Francisco, CA 94104
14
15
l6

17
1.8
19
2U
21
~2
23
24
25
26
?~

28


      Ji~nc,Mt::N~r ns `ro llrr. Eta'r~~►;rr~~Rc   5
      SFC~ V. I~OTFIEMBBRO, ST.~L
